                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

WILLIAM E. SMITH,                                                        PLAINTIFF
#651930

V.                          CASE NO. 4:20-CV-125-BRW-BD

LANCE BONDS, et al.                                                      DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

      IT IS SO ORDERED this 24th day of May, 2021.



                                        Billy Roy Wilson _________________
                                        UNITED STATES DISTRICT JUDGE
